                      Case 18-19085                 Doc 28           Filed 02/21/19 Entered 02/21/19 10:33:08                                      Desc Main
                                                                      Document     Page 1 of 12




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Juan Jose Muniz                                                                 §           Case No. 18-19085
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    07/06/2018 . The undersigned trustee was appointed on 07/06/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 7,140.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                 0.00
                                                     Bank service fees                                                                       0.00
                                                     Other payments to creditors                                                             0.00
                                                     Non-estate funds paid to 3rd Parties                                                    0.00
                                                     Exemptions paid to the debtor                                                           0.00
                                                     Other payments to the debtor                                                            0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 7,140.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-19085                  Doc 28          Filed 02/21/19 Entered 02/21/19 10:33:08                                      Desc Main
                                                         Document     Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 12/19/2018 and the
      deadline for filing governmental claims was 01/02/2019 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,464.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,464.00 , for a total compensation of $ 1,464.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 46.74 , for total expenses of $ 46.74 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/14/2019                                     By:/s/Frank J. Kokoszka, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                      Page:       1
                                         Case 18-19085               Doc 28   Filed 02/21/19 Entered 02/21/19 10:33:08                                     Desc Main
                                                                                          FORM 1
                                                                      INDIVIDUALDocument     Page
                                                                                 ESTATE PROPERTY   3 of 12AND REPORT
                                                                                                 RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                       Exhibit A
Case No:              18-19085                          JSB           Judge:        Janet S. Baer                               Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:            Juan Jose Muniz                                                                                           Date Filed (f) or Converted (c):   07/06/2018 (f)
                                                                                                                                341(a) Meeting Date:               08/07/2018
For Period Ending:    01/14/2019                                                                                                Claims Bar Date:                   12/19/2018


                                   1                                               2                            3                            4                          5                             6

                         Asset Description                                       Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                              Assets
                                                                                                         and Other Costs)

  1. 1999 Saturn Sc Mileage: 160,000                                                         500.00                   500.00                                                        0.00                        FA
  2. 2003 Lexus Is 300 Mileage: 175,000 Car Is Titled To Debtor's                        1,700.00                    1,700.00                                                       0.00                        FA
     Father, But Debtor Paid For The Car
  3. Usual And Typical Household Items Including 1 Table And                                 310.00                      0.00                                                       0.00                        FA
     Chair Set, 1 Electric Fireplace, 2 Beds, 1 Lamp, 1 Dresser, 1
     Microwave, 1 Set Of Kitchenware.
  4. 1/2 Interest In 2 Televisions, 1 Hp Printer, 1 Dell Laptop                              350.00                      0.00                                                       0.00                        FA
  5. Used Clothes                                                                            100.00                      0.00                                                       0.00                        FA
  6. Tools Used At Work                                                                  3,275.00                        0.00                                                       0.00                        FA
  7. Cash                                                                                     20.00                      0.00                                                       0.00                        FA
  8. Nasa Federal Credit Union                                                                 5.00                      0.00                                                       0.00                        FA
  9. American Airlines Credit Union                                                          103.00                      0.00                                                       0.00                        FA
 10. Jpmorgan Chase Bank, N.A.                                                           1,609.11                        0.00                                                       0.00                        FA
 11. Bmo Harris Bank                                                                     4,020.72                        0.00                                                       0.00                        FA
 12. 1/2 Interest Of Possession Escrow From Real Estate Sale                                 500.00                      0.00                                                       0.00                        FA
     Held By James Pauletto
 13. American Airlines 401K                                                             13,013.60                        0.00                                                       0.00                        FA
 14. Class Action Lawsuit (Member Of Class) In Ballard V.                               Unknown                          0.00                                                       0.00                        FA
     American Airlines Seeking Back Pay And Other Damages
 15. Preference Recovery (u)                                                            Unknown                      7,140.00                                                7,140.00                           FA

     Preference listed on Statement of Financial Affairs


                                                                                                                                                                                 Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                    $25,506.43                   $9,340.00                                               $7,140.00                         $0.00
                                                                                                                                                                                 (Total Dollar Amount in Column 6)




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                           Page:   2
                                       Case 18-19085              Doc 28         Filed 02/21/19 Entered 02/21/19 10:33:08
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                              Desc Main
                                                                                  Document     Page 4 of 12
Trustee to pursue potential preference actions
Demand letter sent to preference defendants. No response thus far. Trustee has filed Motion to mplo Counsel to pursue preference recover . - Frank J. Kokoszka 9/26/2018   Exhibit A
Trustee has received pa ment from one of the preference defendants. - Frank J. Kokoszka 10/9/2018
Trustee has filed a Motion to Approve Settlement with preference recipient - Frank J. Kokoszka 11/29/2018




Initial Projected Date of Final Report (TFR): 04/30/2019            Current Projected Date of Final Report (TFR): 04/30/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 18-19085                 Doc 28 Filed 02/21/19
                                                                                           FORM 2Entered 02/21/19 10:33:08                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-19085                                                                                                Trustee Name: Frank J. Kokoszka, Trustee                                Exhibit B
      Case Name: Juan Jose Muniz                                                                                              Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0432
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9357                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/14/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   10/07/18             15         Nasa Federal Credit Union                 Preference Payment                                      1241-000                $1,140.00                                 $1,140.00
                                   500 Prince George Blvd.                   Recovery of Preference
                                   Upper Marlboro, MD. 20774                 pursuant to Demand Letter.
                                                                             This preference was not listed
                                                                             on Debtor's Schedules or
                                                                             Statement of Financial Affairs.
   11/28/18                        Transfer to Acct # xxxxxx0179             Transfer of Funds                                       9999-000                                    $1,140.00                 $0.00



                                                                                                               COLUMN TOTALS                                 $1,140.00           $1,140.00
                                                                                                                     Less: Bank Transfers/CD's                   $0.00           $1,140.00
                                                                                                               Subtotal                                      $1,140.00                $0.00
                                                                                                                     Less: Payments to Debtors                   $0.00                $0.00
                                                                                                               Net                                           $1,140.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                          $1,140.00           $1,140.00
                                                                                                                                                                                                  Page:           2
                                         Case 18-19085                 Doc 28 Filed 02/21/19
                                                                                           FORM 2Entered 02/21/19 10:33:08                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 12 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-19085                                                                                              Trustee Name: Frank J. Kokoszka, Trustee                                 Exhibit B
      Case Name: Juan Jose Muniz                                                                                            Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX0179
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9357                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/14/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   11/28/18                        Transfer from Acct # xxxxxx0432           Transfer of Funds                                     9999-000                 $1,140.00                                 $1,140.00

   12/10/18             15         LendingClub Corporation                   Settlement of Adversary                                                        $6,000.00                                 $7,140.00
                                   71 Stevenson Street                       Complaint (Preference)
                                   Suite 1000                                Payment pursuant to proposed
                                   San Francisco CA 94105                    settlement. Motion to Approve
                                                                             has been filed and is set for
                                                                             presentment on 12/14/18


                                                                                                             COLUMN TOTALS                                  $1,140.00                $0.00
                                                                                                                   Less: Bank Transfers/CD's                $1,140.00                $0.00
                                                                                                             Subtotal                                           $0.00                $0.00
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                         $7,140.00                $0.00
                                                                                                                                                           Page:     3
                                 Case 18-19085    Doc 28          Filed 02/21/19 Entered 02/21/19 10:33:08         Desc Main
                                                                   Document     Page 7 of 12
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0179 - Checking                                              $0.00                  $0.00             $7,140.00
                                            XXXXXX0432 - Checking                                          $1,140.00                  $0.00                 $0.00
                                                                                                           $1,140.00                  $0.00             $7,140.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $1,140.00
                                            Total Gross Receipts:                      $1,140.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                 Case 18-19085               Doc 28       Filed 02/21/19 Entered 02/21/19 10:33:08                               Desc Main
                                                           Document     Page 8 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-19085                                                                                                                          Date: January 14, 2019
Debtor Name: Juan Jose Muniz
Claims Bar Date: 12/19/2018


Code #     Creditor Name And Address          Claim Class        Notes                                             Scheduled            Claimed             Allowed
           Frank J. Kokoszka                  Administrative                                                           $0.00           $1,464.00           $1,464.00
100
2100




           Frank J. Kokoszka                  Administrative                                                            $0.00              $46.74             $46.74
100
2200




           Clerk of the U. S. Bankruptcy      Administrative                                                            $0.00            $350.00             $350.00
100        Court
2700                                                             Deferred Filing Fee for Adversary versus The Lending Club




           Kokoszka & Janczur, P.C.           Administrative                                                            $0.00          $1,000.00           $1,000.00
100        19 South LaSalle Street
3110       Suite 1201
           Chicago, Illinois 60603


           Kokoszka & Janczur, P.C.           Administrative                                                            $0.00               $6.34              $6.34
100        19 South LaSalle Street
3120       Suite 1201
           Chicago, Illinois 60603


1          Pyod, Llc Its Successors And       Unsecured                                                             $6,054.00          $5,934.90           $5,934.90
300        Assigns As Assignee
7100       Of Citibank, N.A.                                     Claim reviewed- Valid to pay
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
2          Nasa Federal Credit Union          Unsecured                                                            $28,128.27         $29,070.19          $29,070.19
300        Po Box 1588
7100       Bowie, Md 20717-1588                                  Claim reviewed- valid to pay




3          Department Stores National Bank    Unsecured                                                              $168.00             $210.42             $210.42
300        C/O Quantum3 Group Llc
7100       Po Box 657                                            Reviewed- Valid to pay
           Kirkland, Wa 98083-0657


4          Citibank, N.A.                     Unsecured                                                                 $0.00          $6,270.00           $6,270.00
300        Citibank, N.A.
7100       701 East 60Th Street North                            Reviewed- Valid to pay
           Sioux Falls, Sd 57117


           Case Totals                                                                                             $34,350.27         $44,352.59          $44,352.59
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)
                                                                               Page 1                                        Printed: January 14, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                 Case 18-19085              Doc 28   Filed 02/21/19 Entered 02/21/19 10:33:08   Desc Main
                                                      Document     Page 9 of 12
                                                                 Exhibit C
                                                       ANALYSIS OF CLAIMS REGISTER
Case Number: 18-19085                                                                                         Date: January 14, 2019
Debtor Name: Juan Jose Muniz
Claims Bar Date: 12/19/2018




                                                                  Page 2                    Printed: January 14, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 18-19085              Doc 28     Filed 02/21/19 Entered 02/21/19 10:33:08             Desc Main
                                               Document     Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-19085
     Case Name: Juan Jose Muniz
     Trustee Name: Frank J. Kokoszka, Trustee
                         Balance on hand                                              $                  7,140.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Frank J. Kokoszka                 $         1,464.00 $                0.00 $         1,464.00
      Trustee Expenses: Frank J. Kokoszka             $               46.74 $             0.00 $             46.74
      Attorney for Trustee Fees: Kokoszka &
      Janczur, P.C.                                   $         1,000.00 $                0.00 $         1,000.00
      Attorney for Trustee Expenses: Kokoszka &
      Janczur, P.C.                             $                      6.34 $             0.00 $              6.34
      Charges: Clerk of the U. S. Bankruptcy
      Court                                           $           350.00 $                0.00 $          350.00
                 Total to be paid for chapter 7 administrative expenses               $                  2,867.08
                 Remaining Balance                                                    $                  4,272.92


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 18-19085             Doc 28   Filed 02/21/19 Entered 02/21/19 10:33:08             Desc Main
                                             Document     Page 11 of 12




                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 41,485.51 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 10.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Pyod, Llc Its Successors
     1                    And Assigns As Assignee    $         5,934.90 $              0.00 $            611.28
     2                    Nasa Federal Credit Union $         29,070.19 $              0.00 $          2,994.17
                          Department Stores National
     3                    Bank                       $           210.42 $              0.00 $             21.67
     4                    Citibank, N.A.             $         6,270.00 $              0.00 $            645.80
                 Total to be paid to timely general unsecured creditors               $                4,272.92
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 18-19085              Doc 28   Filed 02/21/19 Entered 02/21/19 10:33:08           Desc Main
                                             Document     Page 12 of 12




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
